      Case 1:19-cv-00574-HSO-RPM Document 19 Filed 02/18/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          SOUTHERN DIVISION


 BRITNEY ANN BYRD                         §                             PLAINTIFF
                                          §
 v.                                       §    Civil No. 1:19-cv-574-HSO-JCG
                                          §
 COMMISSIONER OF SOCIAL                   §                          DEFENDANT
 SECURITY                                 §

        ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND
        RECOMMENDATION [18] AND REMANDING CASE TO THE
                       COMMISSIONER

      BEFORE THE COURT is United States Magistrate Judge Robert P. Myers’s

Report and Recommendation [18], which recommends remanding this case for

further proceedings. After due consideration of the Report and Recommendation

[18], the record, and relevant legal authority, the Court finds that the Magistrate

Judge’s Report and Recommendation [18] should be adopted and that this case

should be remanded to the Defendant Commissioner of Social Security for further

proceedings.

                                 I. BACKGROUND

      Plaintiff Britney Ann Byrd (“Plaintiff”), proceeding pro se, filed this action

under 42 U.S.C. § 405(g) seeking judicial review of the denial by Defendant

Commissioner of Social Security (“Commissioner”) of her application for disability

insurance benefits (“DIB”) under Title II of the Social Security Act. Compl. [1].

Plaintiff filed her DIB claim on September 12, 2016, when she was 34 years old,

asserting that she became disabled on January 25, 2012, and was last insured on
     Case 1:19-cv-00574-HSO-RPM Document 19 Filed 02/18/21 Page 2 of 3




September 30, 2012. Administrative R. [13] at 207, 221. She was previously

employed as a cashier, receptionist, and tax preparer. Id. at 227. Plaintiff claimed

that she suffered from five (5) medical conditions that prevented her from working:

(1) fibromyalgia; (2) depression; (3) anxiety; (4) joint pain; and (5) ADHD. Id. at 226.

The Social Security Administration (the “Administration”) denied Plaintiff’s

application initially and on reconsideration. Id. at 173, 178-86. After a hearing held

on August 16, 2018, an Administrative Law Judge (“ALJ”) denied her claim on the

grounds that Plaintiff did not suffer from any “severe impairments.” Id. at 20-21.

Plaintiff submitted additional medical records and appealed the ALJ’s decision to

the Appeals Council, which denied her request for review and the appeal itself

because there was no “reasonable probability” that the additional records would

change the ALJ’s decision. Id. at 5. Plaintiff then filed a Complaint in this Court on

September 12, 2019. Compl. [1].

      On January 29, 2021, the Magistrate Judge entered a Report and

Recommendation [18], recommending that the Court remand the case for further

findings by the Commissioner. R. & R. [18] at 9. The Report and Recommendation

concluded that “no fact finder has made findings on the record” about Plaintiff’s

additional medical records, “which seriously, but not overwhelmingly, conflict with

the ALJ’s conclusion” regarding Plaintiff’s fibromyalgia. Id. Because the “Court

would be required to resolve these conflicts and engage in fact-finding,” a task for

the Commissioner, the Magistrate Judge recommended remanding the case for


                                           2
     Case 1:19-cv-00574-HSO-RPM Document 19 Filed 02/18/21 Page 3 of 3




further proceedings. Id. Neither party has filed any Objections to the Report and

Recommendation, and the time for doing so has passed. Id. at 9-10.

                                 II.   DISCUSSION

      Because neither party has objected to the Magistrate Judge’s Report and

Recommendation [18], the Court need not conduct a de novo review of it. 28 U.S.C.

§ 636(b)(1). The Court need only review the Report and Recommendation [18] and

determine whether it is clearly erroneous or contrary to law. United States v. Wilson,

864 F.2d 1219, 1221 (5th Cir. 1989). Having conducted the required review, the Court

finds that the Report and Recommendation [18] is neither clearly erroneous nor

contrary to law and that it should be adopted as the finding of the Court. This case

should be remanded for further proceedings and findings by the Commissioner.

                                III. CONCLUSION

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, the Magistrate

Judge’s Report and Recommendation [18], entered in this case on January 29, 2021,

is ADOPTED as the finding of this Court.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, this action is

REMANDED to the Commissioner of Social Security for further proceedings

consistent with the Court’s Order.

      SO ORDERED AND ADJUDGED, this the 18th day of February, 2021.


                                        s/ Halil Suleyman Ozerden
                                        HALIL SULEYMAN OZERDEN
                                        UNITED STATES DISTRICT JUDGE

                                          3
